Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 25 rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, because the claim purports to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, but fails to recite a combination of elements as required by that statutory provision and thus cannot rely on the specification to provide the structure, material or acts to support the claimed function.  As such, the claim recites a function that has no limits and covers every conceivable means for achieving the stated function, while the specification discloses at most only those means known to the inventor.  Accordingly, the disclosure is not commensurate with the scope of the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 19-25 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because “computer-readable storage medium” required to be “non-transitory” to be considered patent eligible subject matter. Please amend accordingly.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-8, 9, 12-18, 19, 22-24, 25, and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2018/0359470) in view of Ye (US 2017/0251213).
	For claim 1, Lee discloses a method of coding video data, the method comprising: 
	forming an inter-prediction block for a current luminance block of video data )[0111] sample values of the reference block indicated by the prediction direction L0 or L1, the reference index, and the motion vector of the current block may be determined as prediction sample values of the current block [0052] pixel values in an image of a spatial domain define a block – inherently including luminance samples); 
	forming an intra-prediction block for the current luminance block of the video data ([0122]  intra merge candidate may include a prediction block determined using neighboring samples spatially adjacent to a current block 350) [0052] pixel values in an image of a spatial domain define a block – inherently including luminance samples); 
determining whether a first neighboring block to the current luminance block is intra-prediction coded; ([0133] The merge candidate list according to various embodiments will be described with reference to FIGS. 4, 5, 6A, 6B, 6C, 7, and 9. In the drawings, “MVm” (m is an integer) indicates inter merge candidates); 
determining whether a second neighboring block to the current luminance block is intra-prediction coded; ([0133] The merge candidate list according to various embodiments will be described with reference to FIGS. 4, 5, 6A, 6B, 6C, 7, and 9. In the drawings, “MVm” (m is an integer) indicates inter merge candidates); 
	determining, based on the determination of whether at least one of the first neighboring block or the second neighboring block is intra-prediction coded ([0133] determine the merge candidate list including at least one intra merge candidate.), 
a first weight and a second weight ([0150] For the weights for the weighted average, the weight of the prediction value according to the inter merge candidate may be set to be equal to or different from the weight of the prediction value according to the intra merge candidate. [0155] After the weight of the intra merge candidate is determined according to the coding mode of the neighboring block, the weight of the inter merge candidate may be determined as a value for normalization of the weighted sum.);
	applying the first weight to the inter-prediction block and the second weight to the intra-prediction block ([0150] the prediction value according to one inter-intra merge candidate may be determined by the weighted average of the prediction value according to the inter merge candidate and the prediction value according to the intra merge candidate.); 
combining the first weighted inter-prediction block and the second weighted intra-prediction block to form a prediction block for the current luminance block ([0150] For example, the prediction value according to one inter-intra merge candidate may be determined by the weighted average of the prediction value according to the inter merge candidate and the prediction value according to the intra merge candidate.)
	decoding the current luminance block using the prediction block. ([0085] In operation S160, the video decoding apparatus 100 may reconstruct the current block by using the residual samples between the current block and the prediction samples of the current block.).
	Lee does not expressly disclose decoding a luminance block of video data ([0035] decode a 4×4 luma block ).
	Ye teaches decoding a luminance block of video data ([0035] decode a 4×4 luma block ).
	It would be obvious to apply the luminance block decoding teachings of Ye with the teachings of Lee to provide the predictable benefit of decoded luminance video data according to video coding standards.
	 For claim 4, Lee discloses the method of claim 1, wherein: based on the first neighboring block and the second neighboring block are each inter-prediction coded, determining the first weight and the second weight comprises determining the first weight to be greater than the second weight; based on the first neighboring block is inter-prediction coded and the second neighboring block is intra-prediction coded, determining the first weight and the second weight comprises determining the first weight to be equal to the second weight; or based on the first neighboring block and the second neighboring block are each intra-prediction coded, determining the first weight and the second weight comprises determining the first weight to be less than the second weight ([0155] After the weight of the intra merge candidate is determined according to the coding mode of the neighboring block, the weight of the inter merge candidate may be determined as a value for normalization of the weighted sum.).  
	For claim 5, Lee discloses the method of claim 1, wherein determining the first weight and the second weight comprises determining the first weight and the second weight based on dimensions of the current luminance block ([0154] Alternatively, when the neighboring block is a coding unit, the weight of the intra merge candidate may be determined according to the depth (partition level, number of times of partitions) or size of the coding unit).  
For claim 6, Lee discloses the method of claim 1, wherein determining the first weight and the second weight comprises determining the first weight and the second weight based on inter mode information or motion information ([0155] After the weight of the intra merge candidate is determined according to the coding mode of the neighboring block, the weight of the inter merge candidate may be determined as a value for normalization of the weighted sum.).  
For claim 7, Lee discloses the method of claim 1, wherein decoding the current luminance block comprises: decoding a residual block for the current luminance block; and combining samples of the residual block with samples of the prediction block ([0154] Alternatively, when the neighboring block is a coding unit, the weight of the intra merge candidate may be determined according to the depth (partition level, number of times of partitions) or size of the coding unit).  
For claim 8, Lee discloses the method of claim 1, further comprising encoding the current luminance block prior to decoding the current luminance block, wherein encoding the current luminance block comprises: subtracting samples of the prediction block from samples of the current ([0101] In operation S250, the video encoding apparatus 200 may encode the residual samples between the current block and the prediction samples of the current block and the merge candidate index.).
 	For claims 9, 12-18, 19, 22-24, 25, and 28-30, Lee discloses the claimed limitations as discussed for corresponding limitations in claims 1-8 above.

Allowable Subject Matter
Claim 2, 3, 10, 11, 20, 21, 26, and 27 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
PARK; Chan-yul et al.	US 20180288410 A1	VIDEO ENCODING METHOD AND APPARATUS, AND VIDEO DECODING METHOD AND APPARATUS
LIM; Sung Chang et al.	US 20140010283 A1	ADAPTIVE IMAGE ENCODING DEVICE AND METHOD
Kim; Sunyeon et al.	US 20120307899 A1	APPARATUS AND METHOD FOR ENCODING/DECODING MULTI-PLANE IMAGES USING BI-PREDICTION AND RECORDING MEDIUM USING SAME

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL MIKESKA whose telephone number is (571)272-3917. The examiner can normally be reached M-F: 6a - 2p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEIL R MIKESKA/Primary Examiner, Art Unit 2485